DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments filed on 11/12/2020 have been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fribus et al. (U.S. P.G. Publication No. 2016/0137063 A1; “Fribus”).
Fribus discloses:
Regarding claim 1:
A vehicle shifter interface comprising: 
a protruding contoured member (1; see protruding contour in Fig. 3) including an outer surface (2) having a first contour (at 5 in Fig. 2) with a round shape (see a curved profile at 2 in Fig. 3) 
a second contour (6 in Fig. 2) with a flat shape (¶ [0013], “rows can be arranged along a straight [flat] line or a curve”; see also that contour 6 extends along a 2D (flat) plane as illustrated in the plan view of Fig. 2; MPEP 2125), 

a first set of capacitive touch sensor pads disposed on the inner surface of the protruding contoured member in an area underlying the first contour (¶ [0006] indicates the use of capacitive touch sensor pads at the touch surfaces 5; ¶ [0006], “[i]n a capacitive touch screen the screen surface is equipped with an electrical field produced by accordingly arranged electrodes” [emphasis]; note that nowhere in the drawings do they illustrate electrodes on the outer surface of the touch screen, thereby indicating that the touch surface includes electrodes/capacitive touch sensor pads must be mounted on an interior surface adjacent or near adjacent to the outer surface of the touch screen in order to work in accordance with its intended purpose), the first set of capacitive touch sensor pads arranged and configured to provide output signals in response to a rotary movement of a driver's fingers about the round shape of the first contour thereby indicating a change in gear selection (¶ [0013], “[a] row arrangement along an arc-shaped curve, which extends in the direction of a vehicle transverse direction, and further preferably adapted to a hand shape, is particularly preferred if the actuating device is to be actuated by a user's hand”; see also ¶ [0019] indicating a variety of locations for the confirmation field, further enabling a configuration where rotary movement of the driver’s fingers lead to an output of a shifting signal); and 
a second set of capacitive touch sensor pads disposed on the inner surface of the protruding contoured member in an area underlying the second contour (¶ [0006] indicates the use of capacitive touch sensor pads at the touch surfaces 5; ¶ [0006], “[i]n a capacitive touch screen the screen surface is equipped with an electrical field produced by accordingly arranged electrodes” [emphasis]; note that nowhere in the drawings do they illustrate electrodes on the outer surface of the touch screen, thereby indicating that the touch surface includes electrodes/capacitive touch sensor pads must be mounted on an interior surface adjacent or near adjacent to the outer surface of the touch screen in order to work in accordance with its intended purpose), the second set of capacitive touch sensor pads arranged and configured to provide output signals in response to at least one of a position of a driver's finger on the 
Regarding claim 2:
The vehicle shifter interface of claim 1, wherein the outer surface of the protruding contoured member further includes a third contour (¶ [0019], “the confirmation field protrudes outside beyond the outer sides of the display and touch fields arranged in the row on the outside” thereby indicating a contour defined by the edges and/or sides of the actuator 2) disposed along a first side (e.g. left edge/side) of the protruding contoured member, the vehicle shifter interface further comprising a third set of capacitive touch sensor pads disposed on the inner surface of the protruding contoured member in an area underlying the third contour (¶ [0009], “touch-sensitive confirmation field”; ¶ [0006] indicates the use of capacitive touch sensor pads at the touch surfaces 6; ¶ [0006], “[i]n a capacitive touch screen the screen surface is equipped with an electrical field produced by accordingly arranged electrodes” [emphasis]; note that nowhere in the drawings do they illustrate electrodes on the outer surface of the touch screen, thereby indicating that the touch surface includes electrodes/capacitive touch sensor pads must be mounted on an interior surface adjacent or near adjacent to the outer surface of the touch screen in order to work in accordance with its intended purpose), the third set of capacitive touch sensor pads arranged and configured to provide output signals in response to a change of position of a driver's finger along the third contour (¶ [0009], “touch-sensitive confirmation field”).
Regarding claim 3:
The vehicle shifter interface of claim 2, wherein the outer surface of the protruding contoured member further includes a fourth contour (¶ [0019], “the confirmation field protrudes outside beyond the outer sides of the display and touch fields arranged in the row on the outside” thereby indicating a contour defined by the edges and/or sides of the actuator 2) disposed along a second side (e.g. right edge/side) of the protruding contoured member, the vehicle shifter interface further comprising a fourth set of capacitive touch sensor pads disposed on the inner surface of the protruding contoured member in an area underlying the third contour (¶ [0009], “touch-sensitive confirmation field”; (¶ [0006] indicates the use of he screen surface is equipped with an electrical field produced by accordingly arranged electrodes” [emphasis]; note that nowhere in the drawings do they illustrate electrodes on the outer surface of the touch screen, thereby indicating that the touch surface includes electrodes/capacitive touch sensor pads must be mounted on an interior surface adjacent or near adjacent to the outer surface of the touch screen in order to work in accordance with its intended purpose), the fourth set of capacitive touch sensor pads arranged and configured to provide output signals in response to a change of position of a driver's finger along the fourth contour (¶ [0009], “touch-sensitive confirmation field”).
Regarding claim 5:
The vehicle shifter interface of claim 1 and further comprising a haptic feedback generator for generating haptic feedback upon detection touching of any of the contours of the protruding contoured member (¶ [0023], “haptic element in an area of the display and touch field or the confirmation field or in an area between two display and touch fields or in an area between the display and touch field and the confirmation field”; ¶ [0034], “vibration device for signaling a selected function or as feedback for a selected function”).
Regarding claim 6:
The vehicle shifter interface of claim 1 and further comprising at least one indicator light (¶ [0054], “[t]he method 100 includes a step 110 of touching the touch-sensitive display and touch field 5. This starts a selection of the shift stage displayed by the display and touch field,” the display inherently utilizing a light to highlight the shift stage; see also ¶ [0035] indicating a “brightness” and “color” of the display further indicating the use of an indicator light).
Regarding claim 7:
The vehicle shifter interface of claim 6 and further comprising a proximity sensor for sensing proximity of a driver's finger to the vehicle shifter interface and for illuminating the at least one indicator light when proximity of a driver's finger is sensed (¶ [0006] indicates the use of capacitive touch sensor pads at the touch surfaces, which inherently detect the proximity of a finger by detecting the resulting .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fribus in view of Tippelhofer et al. (U.S. P.G. Publication No. 2013/0120129 A1; “Tippelhofer”).
Regarding claim 4, Fribus discloses all the limitations of claim 3 above, and further including wherein the outer surface of the protruding contoured member further includes a fifth contour disposed on the top of the protruding contoured member (the top-most surface i.e. apex of the actuator 8 in Fig. 3), and all the touch surfaces utilizing capacitive touch surface pads (¶[0006]).  However, Fribus does not expressly disclose the vehicle shifter interface further comprising a touch sensor pad disposed on the inner surface of the protruding contoured member in an area underlying the top-most contour, the touch 
Tippelhofer teaches a vehicle shifter interface (1) comprising a touch sensor pad disposed on an inner surface of a protruding contoured member (9; ¶ [0018], “touch-sensitive surface configured to detect a touch of a user touching the touch-sensitive surface ” which inherently includes touch sensor/detecting elements/pads disposed on a surface within an interior of the contoured member 4, 5 in order to work in accordance with its intended purpose) in an area underlying a top-most contour (5), the touch sensor pad configured to provide output signals in response to a detection of a driver's finger at the top-most contour (¶ [0021]; see finger motions in Fig. 4) for the purpose of additionally enabling a driver to navigate and control infotainment modes via the shifter interface (¶ [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fribus such that the vehicle shifter interface further comprising a touch sensor pad disposed on the inner surface of the protruding contoured member in an area underlying the top-most contour, the touch sensor pad configured to provide output signals in response to a detection of a driver's finger at the top-most contour, as taught by Tippelhofer, for the purpose of additionally enabling a driver to navigate and control infotainment modes via the shifter interface. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Fribus and Tippelhofer are drawn to analogous/similar structures i.e. vehicle gear/range shifting interfaces utilizing touch controls, and would therefore recognize that modifying Fribus in view of the known technique taught in Tippelhofer as described supra would, with reasonable predictability, result in a the actuator 1 in Fribus having a touch surface at its apex/top-most surface as a means to control other devices within the vehicle e.g. an infotainment center.
	


Regarding claim 8:
A vehicle shifter interface comprising: a protruding contoured member (1; see protruding contour in Fig. 3) including an outer surface (2) having a first contour (at 5 in Fig. 2) with a round shape (Fig. 3 illustrates the first contour 2 having a curved profile in the horizontal direction) and a second contour (6 in Fig. 2) with a flat shape (¶ [0013], “rows can be arranged along a straight [flat] line or a curve”; see also that contour 6 extends along a 2D (flat) plane as illustrated in the plan view of Fig. 2; MPEP 2125), 
the protruding contoured member further having an inner surface (¶ [0006], “[i]n a capacitive touch screen the screen surface is equipped with an electrical field produced by accordingly arranged electrodes” [emphasis]; note that nowhere in the drawings do they illustrate electrodes on the outer surface of the touch screen, thereby indicating that the touch surface includes electrodes/capacitive touch sensor pads must be mounted on an interior surface adjacent or near adjacent to the outer surface of the touch screen in order to work in accordance with its intended purpose);
a first set of capacitive touch sensor pads disposed on the inner surface of the protruding contoured member in an area underlying the first contour (¶ [0006] indicates the use of capacitive touch sensor pads at the touch surfaces 5; ¶ [0006], “[i]n a capacitive touch screen the screen surface is equipped with an electrical field produced by accordingly arranged electrodes” [emphasis]; note that nowhere in the drawings do they illustrate electrodes on the outer surface of the touch screen, thereby indicating that the touch surface includes electrodes/capacitive touch sensor pads must be mounted on an interior surface adjacent or near adjacent to the outer surface of the touch screen in order to work in accordance with its intended purpose), the first set of capacitive touch sensor pads arranged and configured to provide output signals in response to a rotary movement of a driver's fingers about the round shape of the first contour thereby indicating a change in gear selection (¶ [0013], “[a] row arrangement along an arc-shaped curve, which extends in the direction of a vehicle transverse direction, and further preferably adapted to a hand shape, is particularly preferred if the actuating device is to be actuated by a user's hand”; see also ¶ [0019] indicating a variety of locations for the confirmation field, 
a capacitive touch sensor pad disposed on the inner surface of the protruding contoured member in an area underlying the top contour (e.g. at 5 in Tippelhofer; ¶ [0006], “[i]n a capacitive touch screen the screen surface is equipped with an electrical field produced by accordingly arranged electrodes” [emphasis]; note that nowhere in the drawings do they illustrate electrodes on the outer surface of the touch screen, thereby indicating that the touch surface includes electrodes/capacitive touch sensor pads must be mounted on an interior surface adjacent or near adjacent to the outer surface of the touch screen in order to work in accordance with its intended purpose), the capacitive touch sensor pad configured to provide output signals in response to a detection of a driver's finger at the top contour (¶ [0021] and finger motions in Fig. 4 in Tippelhofer).
Regarding claim 9:
The vehicle shifter interface of claim 8 and further comprising a display for displaying a gear selected using the vehicle shifter interface (display and touch fields 5; see display of the range R, N and D in at least Fig. 2).
Regarding claim 10:
The vehicle shifter interface of claim 8, wherein the outer surface of the protruding contoured member further includes a contour with a flat shape (¶ [0013], “rows can be arranged along a straight [flat] line or a curve”; see also that contour 6 extends along a 2D (flat) plane as illustrated in the plan view of Fig. 2; even further, the side view of Fig. 3 illustrates no variance in curvature of the surface 2 in a direction going into the page; MPEP 2125), the vehicle shifter interface further comprising a second set of capacitive touch sensor pads disposed on the inner surface of the protruding contoured member in an area underlying the second contour, contour (¶ [0006] indicates the use of capacitive touch sensor pads at the touch surfaces 6; ¶ [0006], “[i]n a capacitive touch screen the screen surface is equipped with an electrical field produced by accordingly arranged electrodes” [emphasis]; note that nowhere in the drawings do they illustrate electrodes on the outer surface of the touch screen, thereby indicating that the 
Regarding claim 11:
The vehicle shifter interface of claim 10, wherein the outer surface of the protruding contoured member further includes a third contour (¶ [0019], “the confirmation field protrudes outside beyond the outer sides of the display and touch fields arranged in the row on the outside” thereby indicating a contour defined by the edges and/or sides of the actuator 2) disposed along a first side (e.g. left edge/side) of the protruding contoured member, the vehicle shifter interface further comprising a third set of capacitive touch sensor pads disposed on the inner surface of the protruding contoured member in an area underlying the third contour (¶ [0009], “touch-sensitive confirmation field”; (¶ [0006] indicates the use of capacitive touch sensor pads at the touch surfaces 6; ¶ [0006], “[i]n a capacitive touch screen the screen surface is equipped with an electrical field produced by accordingly arranged electrodes” [emphasis]; note that nowhere in the drawings do they illustrate electrodes on the outer surface of the touch screen, thereby indicating that the touch surface includes electrodes/capacitive touch sensor pads must be mounted on an interior surface adjacent or near adjacent to the outer surface of the touch screen in order to work in accordance with its intended purpose), the third set of capacitive touch sensor pads arranged and configured to provide output signals in response to a change of position of a driver's finger along the third contour (¶ [0009], “touch-sensitive confirmation field”).
Regarding claim 12:
The vehicle shifter interface of claim 11, wherein the outer surface of the protruding contoured member further includes a fourth contour (¶ [0019], “the confirmation field protrudes outside beyond the outer sides of the display and touch fields arranged in the row on the outside” thereby indicating a contour 
Regarding claim 13:
The vehicle shifter interface of claim 8 and further comprising a haptic feedback generator for generating haptic feedback upon detection touching of any of the contours of the protruding contoured member (¶ [0023], “haptic element in an area of the display and touch field or the confirmation field or in an area between two display and touch fields or in an area between the display and touch field and the confirmation field”; ¶ [0034], “vibration device for signaling a selected function or as feedback for a selected function”).
Regarding claim 14:
The vehicle shifter interface of claim 8 and further comprising at least one indicator light (¶ [0054], “[t]he method 100 includes a step 110 of touching the touch-sensitive display and touch field 5. This starts a selection of the shift stage displayed by the display and touch field,” the display inherently utilizing a light to highlight the shift stage; see also ¶ [0035] indicating a “brightness” and “color” of the display further indicating the use of an indicator light).
Regarding claim 15:
The vehicle shifter interface of claim 14 and a proximity sensor for sensing proximity of a driver's finger to the vehicle shifter interface and for illuminating the at least one indicator light when proximity of a driver's finger is sensed (¶ [0006] indicates the use of capacitive touch sensor pads at the touch surfaces, which inherently detect the proximity of a finger by detecting the resulting changes in the electrical field; ¶ [0054], “[t]he method 100 includes a step 110 of touching the touch-sensitive display 
Regarding claim 16:
A vehicle shifter interface comprising:
a protruding contoured member (1; see protruding contour in Fig. 3) including an outer surface (2) having a first contour (at 5 in Fig. 2) with a round shape (Fig. 3 illustrates the first contour 2 having a curved profile in the horizontal direction), the protruding contoured member further having an inner surface (e.g. surfaces located within the interior or the contoured member), wherein the outer surface of the protruding contoured member further includes a top contour disposed on the top of the protruding contoured member (apex/top-most surface of the actuator as seen in Fig. 3; at 5 in Fig. 1 of Tippelhofer),
a first set of capacitive touch sensor pads disposed on the inner surface of the protruding contoured member in an area underlying the first contour (¶ [0006] indicates the use of capacitive touch sensor pads at the touch surfaces 5; ¶ [0006], “[i]n a capacitive touch screen the screen surface is equipped with an electrical field produced by accordingly arranged electrodes” [emphasis]; note that nowhere in the drawings do they illustrate electrodes on the outer surface of the touch screen, thereby indicating that the touch surface includes electrodes/capacitive touch sensor pads must be mounted on an interior surface adjacent or near adjacent to the outer surface of the touch screen in order to work in accordance with its intended purpose), the first set of capacitive touch sensor pads arranged and configured to provide output signals in response to a rotary movement of a driver's fingers about the round shape of the first contour thereby indicating a change in gear selection (¶ [0013], “[a] row arrangement along an arc-shaped curve, which extends in the direction of a vehicle transverse direction, and further preferably adapted to a hand shape, is particularly preferred if the actuating device is to be actuated by a user's hand”; see also ¶ [0019] indicating a variety of locations for the confirmation field, further enabling a configuration where rotary movement of the driver’s fingers lead to an output of a shifting signal); 
he screen surface is equipped with an electrical field produced by accordingly arranged electrodes” [emphasis]; note that nowhere in the drawings do they illustrate electrodes on the outer surface of the touch screen, thereby indicating that the touch surface includes electrodes/capacitive touch sensor pads must be mounted on an interior surface adjacent or near adjacent to the outer surface of the touch screen in order to work in accordance with its intended purpose), the capacitive touch sensor pad configured to provide output signals in response to a detection of a driver's finger at the top contour (¶ [0021]; see finger motions in Fig. 4 in Tippelhofer),
a haptic feedback generator for generating haptic feedback upon detection touching of any of the contours of the protruding contoured member (¶ [0023], “haptic element in an area of the display and touch field or the confirmation field or in an area between two display and touch fields or in an area between the display and touch field and the confirmation field”; ¶ [0034], “vibration device for signaling a selected function or as feedback for a selected function”).
Regarding claim 17:
The vehicle shifter interface of claim 16 and further comprising at least one indicator light (¶ [0054], “[t]he method 100 includes a step 110 of touching the touch-sensitive display and touch field 5. This starts a selection of the shift stage displayed by the display and touch field,” the display inherently utilizing a light to highlight the shift stage; see also ¶ [0035] indicating a “brightness” and “color” of the display further indicating the use of an indicator light).
Regarding claim 18:
The vehicle shifter interface of claim 17 and further comprising a proximity sensor for sensing proximity of a driver's finger to the vehicle shifter interface and for illuminating the at least one indicator light when proximity of a driver's finger is sensed (¶ [0006] indicates the use of capacitive touch sensor pads at the touch surfaces, which inherently detect the proximity of a finger by detecting the resulting changes in the electrical field; ¶ [0054], “[t]he method 100 includes a step 110 of touching the touch-
Regarding claim 20:
The vehicle shifter interface of claim 16 and further comprising a display for displaying a gear selected using the vehicle shifter interface (display and touch fields 5; see display of the range R, N and D in at least Fig. 2).
Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. 
Applicant argues that “there is no disclosure in Fribus that one portion of touch screen display 2 has a round shape and another portion has a flat shape” because “the touch screen is only shown in Figs. 1 and 2 and appears to be planar.”  Remarks at 8.  In response, Figure 3 ostensibly illustrates a profile view of the display 2 having a portion that is curved.  Furthermore, Fribus discloses a portion of the display 2 (6 in Fig. 2) with a flat shape (¶ [0013], “rows can be arranged along a straight [flat] line or a curve”; see also that contour 6 extends along a 2D (flat) plane as illustrated in the plan view of Fig. 2; MPEP 2125).  As such, Applicant’s argument is not deemed as persuasive. 
Applicant argues that “the first and second sets of capacitive touch sensor pads would not be dispose on the inner surface of the bearing member as they are instead part of the touch screen 2 of Fribus.”  Remarks at 9-10.  In response, paragraph [0006] recites “[i]n a capacitive touch screen the screen surface is equipped with an electrical field produced by accordingly arranged electrodes” (emphasis). Nowhere in the drawings do they illustrate electrodes on the outer surface of the touch screen.  This reasonably indicates that the touch surface includes electrodes/capacitive touch sensor pads must be mounted, if not on the outermost side of the outer screen surface, on some interior surface adjacent or near adjacent to the outer screen surface in order to work in accordance with its intended purpose.  As such, Applicant’s argument is not deemed as persuasive.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Fribus and Tippelhofer are drawn to analogous/similar structures i.e. vehicle gear/range shifting interfaces utilizing touch controls, and would therefore recognize that modifying Fribus in view of the known technique taught in Tippelhofer as described supra would, with reasonable predictability, result in a the actuator 1 in Fribus having a touch surface at its apex/top-most surface as a means to control other devices within the vehicle e.g. an infotainment center.  Furthermore, nowhere in Fribus does it disclose or suggest that “none of the driver’s fingers would be naturally be situated at the top of the bearing member” or that a driver’s fingers are prone to “inadvertent” touching of the top-most contour.  For example, the top-most contour may be arranged to exist between a driver’s index and middle fingers in a similar fashion as a typical scroll-wheel on a conventional computer mouse so as to avoid inadvertent touching while still being reachable by at least the index finger. As such, Applicant’s argument is not deemed as persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DANIEL D YABUT/Primary Examiner, Art Unit 3656